Title: From George Washington to Francisco Rendón, 12 October 1781
From: Washington, George
To: Rendón, Francisco


                  
                     
                     SirHead Quarters Before York 12th October 1781.
                  
                  I was yesterday honored with your favor of the 2d.  It gives me pleasure to find so good a disposition in Don Barnardo de Galvez to concert his operations in such a manner agt the common enemy that the interests of His Catholic Majesty and those of ourselves and our Ally may be mutually benefitted—You must be sensible that, in the present political situation of Affairs, I cannot, with any degree of propriety, in behalf of the United States propose any joint plan of operations to Don Galvez—tho’ I flatter myself that difficulty will be ‘ere long removed—Neither can I at this time determine whether we shall be able to act offensively against the enemy in South Carolina and Georgia—That will in great measure depend upon the Naval assistance we shall be able to derive from our Ally—of this you may assure Don Galvez that should any offensive plan be formed and which is to be undertaken by the Allied Arms, I will use my influence with the French Commanders to give him due notice, should I not be able to open a correspondence with him myself—In the mean time you may inform him that he cannot make a more powerful diversion in favor of the southern States than by pushing his Arms agst East Florida.
                  I am obliged by the extract of Don Galvez’s letter to the Count de Grasse explaining at large the necessity he was under of granting the terms of Capitulation to the Garrison of Pensacola which the Commandant required—I have no doubt, from Don Galvez’s well known attachment to the cause of America but he would have refused the Articles which have been deemed exceptionable, had there not been very powerful reasons to have induced his acceptance of them.
                  We opened our first parallel on the night of the 6th, and established it compleatly with a loss too trifling to mention—Our shells have done considerable damage in the Town, and our Fire From the Cannon has been so heavy and well directed against the embrazures of the Enemy’s Works, that they have been obliged, during the day, to withdraw their Cannon & place them behind their Merlens.  The Charron of 44 Guns and two large Transports have been burnt by hot Balls.  The Guns & Stores had been previously taken out of the Frigate.
                  We last night advanced our second parallel within 350 yards of the Enemy’s Works, without the least annoyance from them.  Lord Cornwallis’s conduct has hitherto been passive beyond conception.  he either has not the means of defence, or he intends to reserve himself untill we approach very near him.  A few days must determine whether he will or will not give us much trouble.
                  
               